Future changes in the character of the neighborhood as now maintained by law and usage may make it inequitable hereafter to enforce the covenant in suit. We deal only with conditions as they existed at the trial. The question whether the Princeton Club has disabled itself, by a breach of the covenant, from enforcing the restriction is not raised by an appropriate exception and is not before us on this appeal.
The judgment should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgment affirmed. *Page 529